FILED
                            NOT FOR PUBLICATION
                                                                           MAY 13 2016
                   UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JOSUE DANIEL LARA-SOTO,                          Nos. 13-72075
                                                 Nos. 13-74023
              Petitioner,
                                                 Agency No. A095-797-258
 v.

LORETTA E. LYNCH, Attorney                       MEMORANDUM*
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted May 3, 2016
                              Pasadena, California

Before:       KOZINSKI, W. FLETCHER and GOULD, Circuit Judges.

      1. Substantial evidence supports the BIA’s determination that Lara-Soto is

unlikely to be persecuted if he returns to Guatemala. Pagayon v. Holder, 675 F.3d
1182, 1190 (9th Cir. 2011). Lara-Soto testified that the police apprehended and

arrested individuals who tried to kill him. The record therefore does not compel


          *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                                 page 2
the conclusion that the government was “unable or unwilling to control private

persecutors.” Afriyie v. Holder, 613 F.3d 924, 936 (9th Cir. 2010). And any

proclaimed fear of persecution on the basis of family membership was undermined

by Lara-Soto’s testimony that his parents and child live in Guatemala.

Accordingly, Lara-Soto is not entitled to withholding of removal.


      2. The BIA didn’t abuse its discretion by denying Lara-Soto’s motion to

reopen and reconsider. Lara-Soto didn’t establish any error of law or fact based on

the existing record that would justify reconsideration. Iturribarria v. INS, 321 F.3d
889, 895 (9th Cir. 2003). And the BIA properly declined to reopen proceedings

because Lara-Soto didn’t show prejudice from his counsel’s failures to contact

Lara-Soto’s cousin and provide evidence of Oscar Cabrera’s notoriety. See Singh

v. Holder, 658 F.3d 879, 885 (9th Cir. 2011) (“When considering the merits of a

motion to reopen premised on ineffective assistance of counsel, the BIA asks

whether counsel’s performance was deficient, and whether the alien suffered

prejudice.”). Lara-Soto’s cousin had told him that she wouldn’t testify on his

behalf. And neither her testimony nor the proffered evidence about Cabrera would

have shown that Lara-Soto would more likely than not suffer persecution.


      PETITION DENIED.